NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/10/2022 has been entered.

Drawings Objection

The drawings are objected to under 37 CFR 1.83(a). Drawings are objected because all the elements mentioned in the claim are not shown. The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation "a CFRP layer in direct contact with the aluminium layer", claimed in claims 1 and 5-6 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 5-6 recite a limitation "a CFRP layer in direct contact with the aluminium layer". The originally filed specification fails to provide such direct contact between CFRP and aluminium as claimed. Claimed invention must reflect in the specification. None of the sections of the originally filed Specification discloses the direct contact between CFRP and aluminium. Applicants indicated in the Remark (page-5) that the feature is disclosed in para.[0030] and Fig.3. However, para.[0030] does not disclose any “direct” contact. None of the figures shows such direct contact either. In fact, Fig.3&.6 and para.[0030] show/disclose that the layer 71 and 72, which represent the CFRP and the aluminium respectively, are attached via the adhesive interface 7a, not directly as claimed. Therefore, the originally filed specification fails to meet the written description requirement of 35 U.S.C. 112(a).
Claims 2-4 are rejected as they depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore et al. (US 2005/0087016 A1, previously cited, “Gilmore”) in view of Nagai et al. (WO 2013161835 A1, “Nagai”).
Regarding Claim 1, Gilmore teaches an ultrasonic inspection apparatus (Fig.2), comprising: an acquisition unit (fig.2; element 226, a waveform-digitizer [0023], in combination with element 224, a data acquisition and waveform analysis computer) configured to acquire a signal indicating a fundamental wave and a second harmonic of an ultrasonic wave [0008], the fundamental wave and the second harmonic being obtained by the ultrasonic wave being scanned over an inspection object through a medium, at each scanning position ([0016]; [0008]); a calculation unit (fig.2; element 224) configured to calculate a value obtained by dividing a second harmonic amplitude by a square of a fundamental wave amplitude, at each scanning position ([0024] discloses that the non-linear acoustic image is presented as ratio of the amplitude of the second harmonic signal and the square of the amplitude of the fundamental frequency signal); and an output unit (a graphic display [0026], in combination with element 224, the data acquisition and waveform analysis computer) configured to output information on a defect of the inspection object, based on the value obtained by dividing the second harmonic amplitude by the square of the fundamental wave amplitude ([0008]: the stored amplitude data at the fundamental frequency and the second harmonic frequency is used to generate a non-linear acoustic image, Also, see [0026]; [0015]; Fig.5).  
Gilmore does not teach the medium is water, the inspection object being a composite material configured with an aluminum layer and a CFRP layer; wherein the defect of the composite material is a crack generated at an adhesive interface between the aluminum layer and the CFRP layer in direct contact with the aluminium layer.
However, Nagai teaches a layered-body detachment-testing method and detachment-testing device which are capable of easily and clearly detecting interlayer detachment of a layered body [Abstract]. The system discloses the medium is water (a water immersion method is disclosed in “DESCRIPTION”), the inspection object being a composite material configured with an aluminum layer and a CFRP layer; wherein the defect of the composite material is a crack generated at an adhesive interface between the aluminum layer and the CFRP layer (“INDUSTRIAL APPLICABILITY” discloses that the present invention can be applied to detection of delamination in a dissimilar material laminate such as adhesion between a CFRP material and aluminum and adhesion between aluminum and copper.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nagai in the system of Gilmore and replace Gilmore’s testing object with the testing object of Nagai because both systems use similar technique of utilizing echo to find the defect in the test object such as titanium (of Gilmore) or CFRP layer and aluminium (of Nagai). In Nagai, the presence/absence of interlayer detachment is tested by receiving a multiple-reflected wave in a test site of a layered body, and comparing the echo height of reflected waves for the number of reflections in the test site to the echo height of reflected waves for the number of reflections in the defect-free section. Similarly, Gilmore utilizes echoes of the ultrasonic wave, discontinuities, such as cracks, can be detected when their echoes are greater than that of the background noise. Thus, same technique of testing titanium could be used to test a joint between CFRP and aluminium. As to the water, it would ensure a consistent coupling between the test object and the transducer by effectively transmitting the ultrasound energy by matching the impedance. 
Gilmore in view of Nagai do not teach explicitly that “the CFRP layer in direct contact with the aluminium layer”.
However, Gilmore in view of Nagai disclose the claimed invention except for the direct contact. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a direct contact between CFRP and aluminium and inspect the join condition since the inspection of such arrangement could be conducted by using the same technique disclosed by Gilmore, and it has been held to be within the general skill of a worker in the art to employ/use a known technique, in this instance utilizing echoes of the ultrasonic wave to inspect joint, to improve similar devices, in this instance a direct contact between CFRP and aluminium, in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). Furthermore, it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Regarding Claim 2, the ultrasonic inspection apparatus according to claim 1 is taught by Gilmore in view of Nagai.
Gilmore further teaches that the output unit outputs an image as information on the defect of the inspection object ([0008]: the stored amplitude data at the fundamental frequency and the second harmonic frequency is used to generate a non-linear acoustic image, Also, see [0026]; [0015]; Fig.5). Nagai teaches the test object as composite material, as explained in claim 1.
Regarding Claim 3, the ultrasonic inspection apparatus according to claim 1 is taught by Gilmore in view of Nagai.
Gilmore further teaches that the calculation unit, at the each scanning position, calculates a value obtained by dividing the second harmonic amplitude by the fundamental wave amplitude ([0026]; [0029] disclose that through the scanning and non-linear image generation of f0 to 2f0 amplitude data as discussed above, regions of highest 2f0 to f0 amplitude ratio may be identified and displayed, such as shown in the exemplary amplitude intensity plot of FIG.5), and the output unit outputs information on the defect of the inspection object, based on the value obtained by dividing the second harmonic amplitude by the fundamental wave amplitude and the value obtained by dividing the second harmonic amplitude by the square of the fundamental wave amplitude ([0008]: the stored amplitude data at the fundamental frequency and the second harmonic frequency is used to generate a non-linear acoustic image, Also, see [0026]; [0015]; Fig.5). Nagai teaches the test object as composite material, as explained in claim 1.

Regarding Claim 4, the ultrasonic inspection apparatus according to claim 2 is taught by Gilmore in view of Nagai.
Gilmore further teaches that the calculation unit, at the each scanning position, calculates a value obtained by dividing the second harmonic amplitude by the fundamental wave amplitude ([0026]; [0029] disclose that through the scanning and non-linear image generation of f0 to 2f0 amplitude data as discussed above, regions of highest 2f0 to f0 amplitude ratio may be identified and displayed, such as shown in the exemplary amplitude intensity plot of FIG.5), and the output unit outputs information on the defect of the inspection object, based on the value obtained by dividing the second harmonic amplitude by the fundamental wave amplitude and the value obtained by dividing the second harmonic amplitude by the square of the fundamental wave amplitude ([0008]: the stored amplitude data at the fundamental frequency and the second harmonic frequency is used to generate a non-linear acoustic image, Also, see [0026]; [0015]; Fig.5). Nagai teaches the test object as composite material, as explained in claim 1.

Regarding Claim 5, Gilmore teaches an ultrasonic inspection method, (Fig.1; [0023]-[0024]) comprising: acquiring a signal indicating a fundamental wave and a second harmonic of an ultrasonic wave, the fundamental wave and the second harmonic being obtained by the ultrasonic wave being scanned over an inspection object through a medium, at each scanning position [0008]; calculating a value obtained by dividing a second harmonic amplitude by a square of a fundamental wave amplitude, at the each scanning position [0024]; and outputting (via a graphic display [0026], in combination with element 224, the data acquisition and waveform analysis computer) information on a defect of the inspection object, based on the value obtained by dividing the second harmonic amplitude by the square of the fundamental wave amplitude [0023]-[0024]. 
Gilmore does not teach the medium is water, the inspection object being a composite material configured with an aluminum layer and a CFRP layer; wherein the defect of the composite material is a crack generated at an adhesive interface between the aluminum layer and the CFRP layer.
However, Nagai teaches a layered-body detachment-testing method and detachment-testing device which are capable of easily and clearly detecting interlayer detachment of a layered body [Abstract]. The system discloses the medium is water (a water immersion method is disclosed in “DESCRIPTION”), the inspection object being a composite material configured with an aluminum layer and a CFRP layer; wherein the defect of the composite material is a crack generated at an adhesive interface between the aluminum layer and the CFRP layer (“INDUSTRIAL APPLICABILITY” discloses that the present invention can be applied to detection of delamination in a dissimilar material laminate such as adhesion between a CFRP material and aluminum and adhesion between aluminum and copper.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nagai in the method of Gilmore and replace Gilmore’s testing object with the testing object of Nagai because both methods use similar technique of utilizing echo to find the defect in the test object such as titanium (of Gilmore) or CFRP layer and aluminium (of Nagai). In Nagai, the presence/absence of interlayer detachment is tested by receiving a multiple-reflected wave in a test site of a layered body, and comparing the echo height of reflected waves for the number of reflections in the test site to the echo height of reflected waves for the number of reflections in the defect-free section. Similarly, Gilmore utilizes echoes of the ultrasonic wave, discontinuities, such as cracks, can be detected when their echoes are greater than that of the background noise. Thus, same technique of testing titanium could be used to test a joint between CFRP and aluminium. As to the water, it would ensure a consistent coupling between the test object and the transducer by effectively transmitting the ultrasound energy by matching the impedance. 
Gilmore in view of Nagai do not teach explicitly that “the CFRP layer in direct contact with the aluminium layer”.
However, Gilmore in view of Nagai disclose the claimed invention except for the direct contact. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a direct contact between CFRP and aluminium and inspect the join condition since the inspection of such arrangement could be conducted by using the same technique disclosed by Gilmore, and it has been held to be within the general skill of a worker in the art to employ/use a known technique, in this instance utilizing echoes of the ultrasonic wave to inspect joint, to improve similar devices, in this instance a direct contact between CFRP and aluminium, in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). Furthermore, it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Regarding Claim 6, Gilmore teaches an ultrasonic inspection apparatus (Fig.2), comprising: an acquisition unit (fig.2; element 226, a waveform-digitizer [0023], in combination with element 224, a data acquisition and waveform analysis computer) configured to acquire a signal indicating a fundamental wave and a second harmonic of an ultrasonic wave [0008], the fundamental wave and the second harmonic being obtained by the ultrasonic wave being scanned over an inspection object through a medium, at each scanning position ([0016]; [0008]); and an output unit (a graphic display [0026], in combination with element 224, the data acquisition and waveform analysis computer) configured to output an image related with the inspection object ([0008]: the stored amplitude data at the fundamental frequency and the second harmonic frequency is used to generate a non-linear acoustic image, Also, see [0026]; [0015]; Fig.5), wherein the image has pixel values corresponding to each of the scanning position [0023], and the pixel values are values obtained by applying a predetermined pixel value conversion rule to values obtained by dividing the second harmonic amplitude at the corresponding scanning position by the square of the fundamental wave amplitude ([0024] discloses that the non-linear acoustic image is presented as ratio of the amplitude of the second harmonic signal and the square of the amplitude of the fundamental frequency signal).
Gilmore does not teach the medium is water, the inspection object being a composite material configured with an aluminum layer and a CFRP layer.
However, Nagai teaches a layered-body detachment-testing method and detachment-testing device which are capable of easily and clearly detecting interlayer detachment of a layered body [Abstract]. The system discloses the medium is water (a water immersion method is disclosed in “DESCRIPTION”), the inspection object being a composite material configured with an aluminum layer and a CFRP layer; wherein the defect of the composite material is a crack generated at an adhesive interface between the aluminum layer and the CFRP layer (“INDUSTRIAL APPLICABILITY” discloses that the present invention can be applied to detection of delamination in a dissimilar material laminate such as adhesion between a CFRP material and aluminum and adhesion between aluminum and copper.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nagai in the system of Gilmore and replace Gilmore’s testing object with the testing object of Nagai because both systems use similar technique of utilizing echo to find the defect in the test object such as titanium (of Gilmore) or CFRP layer and aluminium (of Nagai). In Nagai, the presence/absence of interlayer detachment is tested by receiving a multiple-reflected wave in a test site of a layered body, and comparing the echo height of reflected waves for the number of reflections in the test site to the echo height of reflected waves for the number of reflections in the defect-free section. Similarly, Gilmore utilizes echoes of the ultrasonic wave, discontinuities, such as cracks, can be detected when their echoes are greater than that of the background noise. Thus, same technique of testing titanium could be used to test a joint between CFRP and aluminium. As to the water, it would ensure a consistent coupling between the test object and the transducer by effectively transmitting the ultrasound energy by matching the impedance. 
Gilmore in view of Nagai do not teach explicitly that “the CFRP layer in direct contact with the aluminium layer”.
However, Gilmore in view of Nagai disclose the claimed invention except for the direct contact. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a direct contact between CFRP and aluminium and inspect the join condition since the inspection of such arrangement could be conducted by using the same technique disclosed by Gilmore, and it has been held to be within the general skill of a worker in the art to employ/use a known technique, in this instance utilizing echoes of the ultrasonic wave to inspect joint, to improve similar devices, in this instance a direct contact between CFRP and aluminium, in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). Furthermore, it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Response to Arguments
Applicant’s arguments with respect to claims 1-6, filed on 07/11/2022, have been considered.
(a) With regards to current amendment, applicant’s arguments are not persuasive. With regards to current amendment applicant argues in page 5:
“Claim 1 recites “the inspection object being a composite material configured with an aluminum layer and a CFRP layer in direct contact with the aluminum layer.” Support for claim 1 is provided at, for example, paragraph 0030 and Fig. 3 of Applicant’s specification.”

(b) Applicant’s arguments with respect to claims 1-6, filed on 07/11/2022, have been considered. With regards to current amendment applicant argues in page 5:
“Applicant respectfully submits that even if Gilmore and Nagai were combined, the combination still would not teach or render obvious at least the features of “the inspection object being a composite material configured with an aluminum layer and a CFRP layer in direct contact with the aluminum layer,” as recited in claim 1. (underscore added).
Moreover, Nagai discloses a technology for detecting the peeling at each interface of a thin layer interfaced between members. Thus, while Nagai may detect peeling, Nagai does not detect cracks. Thus, Applicant respectfully submits that Gilmore and Nagai also do not teach or render obvious the features of “wherein the defect of the composite material is a crack generated at an adhesive interface between the aluminum layer and the CFRP layer,” as recited in claim 1.”

The examiner respectfully disagrees. The requirement for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07. The requirements for obviousness are discussed in MPEP § 2142. The requirements for broadest reasonable interpretation are discussed in MPEP 2111.01 (I) abd 2173.01(I). The requirements for analogous art are discussed in MPEP 2141.01(a)(I). As to claim interpretation, MPEP 2111.01 (I) states “[U]nder a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention or as of the effective filing date of the patent application.” As to analogous art, MPEP 2141.01(a)(I) discloses “[R]ather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325.” 

Examiner’s explanation: 
(a) The examiner respectfully disagrees with regards to the support. In page-5 of the Remark, applicants indicated that the feature is disclosed in para.[0030] and Fig.3. However, para.[0030] does not disclose any “direct” contact. None of the figures shows such direct contact either. In fact, Fig.3 and para.[0030] shows and discloses that the aluminium layer 71 and the CFRP layer 72 are attached via the adhesive interface 7a, not directly contacted as claimed as there must an adhesive layer in between 71 and 72.
(b) Examiner agrees that Gilmore in view of Nagai do not teach explicitly that “the CFRP layer in direct contact with the aluminium layer”. However, would have been obvious to one of ordinary skill in the art to have a direct contact between CFRP and aluminium and inspect the joint condition of the direct contact since the inspection of such arrangement could be conducted by using the same technique disclosed by Gilmore, and it has been held to be within the general skill of a worker in the art to employ/use a known technique, in this instance utilizing echoes of the ultrasonic wave to inspect joint, to improve similar devices, in this instance a direct contact between CFRP and aluminium, in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). As the “crack” vs “peeling”, both are synonymous in the art as both of them are related to joint health and both of them could be inspected using similar technique. 


Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Oruganti et al. (US 2010/0242607 A1) teaches a method for determining a location of incipient damage of an object comprises insonifying the object at a plurality of locations using ultrasonic signals during an inspection, acquiring signals indicative of a possible damage condition from the plurality of locations of the insonified object in said inspection, determining a value for each of the locations to indicate accumulated damage by mathematically combining the acquired signals from said inspection and at least a portion of prior inspections, and comparing the values of the plurality of locations to determine a location indicating possible incipient damage [Abstract].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861